                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 ROY M. SHORE,

          Plaintiff,

          v.
                                                       CASE NO. 2:18-CV-02294-HLT-JPO
 THE PROCTER & GAMBLE HEALTH
 AND LONG-TERM DISABLITY PLAN,
 et al.,

          Defendants.


                              MEMORANDUM AND ORDER

       Plaintiff Roy Shore alleges four separate claims under the Employee Retirement Income

Security Act, 29 U.S.C. §§ 1001-1461 (2012) (“ERISA”) and its accompanying regulations based

on his employer’s denial of his request for total disability benefits. He seeks monetary relief in the

form of unpaid benefits and daily penalties (Counts I and IV) as well as several forms of equitable

relief (Counts II and III). Defendants seek dismissal of Plaintiff’s claims for equitable relief under

Counts I and II as duplicative and impermissible under ERISA’s statutory scheme and Supreme

Court precedent. Defendants also contend the regulation Plaintiff relies on post-dates his disability

claim. Because Plaintiff’s claim for recovery of benefits may not provide an adequate remedy, his

claims for equitable relief are neither duplicative nor impermissible. The regulation applicable to

Plaintiff’s claim also counsels against dismissal. For these reasons, the Court denies Defendants’

motion.

I.     BACKGROUND

       The following facts are from the well-pleaded allegations of Plaintiff’s Complaint and,

consistent with the well-established standards for evaluating motions to dismiss under Federal
Rule of Civil Procedure 12(b)(6), the Court assumes the truth of these facts for purposes of

analyzing Defendants’ motion to dismiss.

          Before July 29, 2016, Plaintiff worked for Defendant The Procter & Gamble U.S. Business

Services Company (“Defendant Employer”) full-time as an operator. Doc. 1 ¶¶ 12-13. Defendant

Employer sponsors an ERISA-governed employee welfare benefits plan that provides partial and

total disability benefits to eligible employees (the “Plan”1). Id. ¶¶ 16-17, 23-26. Defendant

Employer administers the Plan but has delegated its authority to make initial benefits

determinations to its corporate and local review boards (collectively, the “Board”). Id. ¶¶ 18-19.

Defendant The Procter & Gamble Disability Committee (“Defendant Committee”) has authority

to review and decide appeals of benefits determinations. Id. ¶ 20.

          Plaintiff applied for total disability benefits under the Plan on July 29, 2016. Id. ¶ 30. The

Board initially deemed him totally disabled under the Plan’s terms. Id. ¶ 31. Within six months,

however, the Board requested that Plaintiff submit to a medical examination and functional

capacity evaluation after which the Board reversed course and deemed Plaintiff only partially

disabled. Id. ¶¶ 33-37. Beginning April 20, 2017, Plaintiff was paid partial disability benefits rather

than total disability benefits. Id. ¶¶ 37-39. He received written notification of this change on May 8,

2017. Id. ¶ 38-39.

          Plaintiff engaged legal counsel to appeal to Defendant Committee the Board’s downgrade

of his benefits from total to partial disability. Id. ¶ 40. Defendant Committee ultimately upheld the

Board’s decision; however, the evidence it considered in doing so was both inaccurate and



1
    The Court notes that the Plan is a separately named defendant in this case—Defendant The Procter & Gamble Health
    and Long-Term Disability Plan (“Defendant Plan”)—and that Defendants have clarified in their motion that,
    effective July 1, 2013, the correct name of the Plan is The Procter & Gamble Health and Long-Term Disability Plan
    Procter & Gamble Insured-Unfunded Welfare Plan. Unless Plaintiff disputes the proper name of the Plan, Plaintiff
    should file a motion to correct the case caption.



                                                               2
incomplete. Id. ¶¶ 72-77. Defendant Committee was erroneously provided photographic evidence

and a statement that Plaintiff—while claiming total disability—attended a rock concert (the

“Concert Photograph”). Id. ¶¶ 41-43, 72-77. Defendant Committee should not have considered the

Concert Photograph because it does not, in fact, depict Plaintiff. Id. Defendant Committee also

was not provided with relevant evidence submitted by Plaintiff, including email correspondence

regarding the Concert Photograph that does not actually depict Plaintiff, other photographs that do

depict Plaintiff, and a letter addressing the denial of another Plan participant’s benefits that was

erroneously provided to Plaintiff. Id. ¶ 76.

II.     STANDARD

        Under Rule 12(b)(6), to survive a motion to dismiss, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

The plaintiff’s claim is facially plausible if he pleads sufficient factual content to allow the Court

“to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. The

plausibility standard requires “more than a sheer possibility that a defendant has acted unlawfully”

but “is not akin to a ‘probability requirement.’” Id. “Where a complaint pleads facts that are

‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and

plausibility of entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 557).

        This standard results in two principles that underlie a court’s analysis. Id. First, “the tenet

that a court must accept as true all of the allegations contained in a complaint is inapplicable to

legal conclusions.” Stated differently, though the court must accept well-pleaded factual

allegations as true, it is “not bound to accept as true a legal conclusion couched as a factual

allegation.” Twombly, 550 U.S. at 555 (internal citations and quotations omitted). “Second, only a

complaint that states a plausible claim for relief survives a motion to dismiss.” Iqbal, 556 U.S.


                                                        3
at 679. “[W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged—but it has not ‘shown’—‘that the pleader is

entitled to relief.’” Id. (quoting FED. RULE CIV. PROC. 8(a)(2) (original brackets omitted). “In

keeping with these [two] principles, a court considering a motion to dismiss can choose to begin

by identifying pleadings that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Id. “When there are well-pleaded factual allegations, a court should assume

their veracity and then determine whether they plausibly give rise to an entitlement to relief.” Id.

III.   ANALYSIS

       Plaintiff’s Complaint asserts four separate counts: Count I for recovery of wrongfully

denied benefits; Count II for breach of fiduciary duty seeking multiple forms of equitable relief;

Count III for statutory and regulatory noncompliance seeking de novo review of the disability

benefits determination under the Plan; and Count IV seeking imposition of daily penalties for

failure to provide documents as required under applicable regulations. Doc. 1 at 11-17. Defendants

do not contest the viability of the claims asserted in Counts I and IV and seek dismissal only of

Counts II and III.

       Defendants contend Plaintiff’s claim under Count II for breach of fiduciary duty seeking

equitable relief is no more than a repackaging of his claim for recovery of benefits under Count I

and is therefore impermissible under ERISA’s statutory scheme and Supreme Court precedent.

They argue Count III, which is based largely on regulatory provisions governing claim handling,

must be dismissed because: (1) the regulatory provisions cited were not in effect when Plaintiff

filed his claim; (2) ERISA does not recognize claims for statutory or regulatory noncompliance;

and (3) Count III is also duplicative of Count I and therefore impermissible. Each of these issues

is discussed in turn below.




                                                     4
          A.       Equitable Relief Under § 502(a)—Count II

          Defendants cite case law to the effect that an ERISA claim for breach of fiduciary duty is

duplicative and subject to dismissal when it is merely a repackaged claim for recovery of benefits.

Plaintiff urges the Court to consider whether that line of cases has been abrogated by a more recent

Supreme Court holding. But the issue in this case, at least for the moment, is resolved by the

Court’s conclusion that Plaintiff’s claim for breach of fiduciary duty is not simply a repackaged

claim for recovery of benefits. Rather, Plaintiff has stated a separate claim for alternative relief in

the event his claim for recovery of benefits proves inadequate.

                   1.       ERISA’s Civil Enforcement Provisions

          “ERISA protects employee pensions and other benefits by providing insurance . . . ,

specifying certain plan characteristics in detail . . . , and by setting forth certain general fiduciary

duties applicable to the management of both pension and nonpension benefit plans.” Varity

Corp. v. Howe, 516 U.S. 489, 496 (1996) (internal citation omitted). The civil enforcement

provisions provided by ERISA are set forth in § 502(a).2 29 U.S.C. § 1132(a). Plan participants

and beneficiaries can sue to “recover benefits due” under § 502(a)(1)(B). Id. § 1132(a)(1)(B).

Section 502(a)(3) also provides a “safety net offering appropriate equitable relief for injuries

caused by violations that § 502 does not elsewhere adequately remedy.” Varity, 516 U.S. at 512.

Under § 502(a)(3), plan participants and beneficiaries can sue “(A) to enjoin any act or practice

which violates any provision of this subchapter or the terms of the plan, or (B) to obtain other

appropriate equitable relief (i) to redress such violations or (ii) to enforce any provisions of this

subchapter or the terms of the plan[.]” 29 U.S.C. § 1132.



2
    Textual references to section numbers—e.g., § 502(a), etc.—refer to the original section number as it appears within
    ERISA. Section numbers within citation sentences—e.g., 29 U.S.C. § 1132(a), etc.—refer to section numbers as
    they appear within the United States Code.



                                                                5
       The interplay between § 502(a)(1)(B) and § 502(a)(3) is the subject of much debate. Courts

have grappled with whether ERISA permits participants and beneficiaries to seek—in the same

action—benefits due under § 502(a)(1)(B) and equitable relief under § 502(a)(3). The Supreme

Court has addressed the issue on two occasions: first, in Varity, 516 U.S. at 496-515; and then

again in CIGNA Corp. v. Amara, 563 U.S. 421, 436-445 (2011). Following Varity, lower courts

almost uniformly concluded that if a claimant sought recovery of benefits due under

§ 502(a)(1)(B), there was an adequate, non-equitable remedy that barred the claimant from seeking

equitable relief under § 502(a)(3). See, e.g., Whelehan v. Bank of Am. Pension Plan for Legacy

Cos.-Fleet-Traditional Benefit, 621 F. App’x 70, 72 (2d Cir. 2015); Korotynska v. Metro. Life Ins.

Co., 474 F.3d 101, 102 (4th Cir. 2006); Lefler v. United Healthcare of Utah, 72 F. App’x 818, 827

(10th Cir. 2003); LaRocca v. Borden, Inc., 276 F.3d 22, 28-29 (1st Cir. 2002); Katz v.

Comprehensive Plan of Grp. Ins., 197 F.3d 1084, 1088-89 (11th Cir. 1999); Tolson v. Avondale

Indus. Inc., 141 F.3d 604, 610 (5th Cir. 1998); Wilkins v. Baptist Healthcare Sys., Inc., 150 F.3d

609, 615 (6th Cir. 1998); Wald v. Sw. Bell Corp. Customcare Med. Plan, 83 F.3d 1002, 1006 (8th

Cir. 1996); Forsyth v. Humana, Inc., 114 F.3d 1467, 1475 (9th Cir. 1997). After Amara, however,

some courts began to reconsider the analysis.

       The plaintiffs in Amara challenged their employer’s adoption of a new ERISA-governed

plan because the new plan provided them less generous benefits than the previous plan. Amara,

563 U.S. at 424. They argued in part that their employer failed to provide sufficient notice of

changes to their benefits. Id. The district court agreed, reformed the new plan, and ordered the

employer to pay benefits accordingly. Id. at 425. The district court cited § 502(a)(1)(B) as its

authority for doing so. Id. On appeal, the Supreme Court held that § 502(a)(1)(B) allows only

recovery of benefits due under the terms of the existing plan and does not permit the type of relief




                                                     6
the district court granted. Id. at 435-38. The Supreme Court further concluded, however, that

ERISA’s “equity-related” provision—§ 502(a)(3)—does authorize forms of relief similar to those

the district court entered. Id. at 438-442. Because the district court had not actually considered

whether § 502(a)(3) authorized an equitable remedy and, if so, what remedy would be appropriate,

the Supreme Court remanded the case for further consideration. Id. at 442-45. To guide the district

court’s analysis, the Supreme Court discussed several forms of equitable relief that might be

appropriate: reformation; injunctions (both affirmative and negative); mandamus; estoppel; and

surcharge. Id. at 438-442. Although this discussion of equitable remedies was arguably dictum,

several lower courts have interpreted Amara as requiring broader analysis of whether a claim for

recovery of benefits under § 502(a)(1)(B) precludes a simultaneous claim for equitable relief under

§ 502(a)(3). See, e.g., Jones v. Aetna Life Ins. Co., 856 F.3d 541, 545–47 (8th Cir. 2017); Moyle

v. Liberty Mut. Ret. Benefits Plan, 823 F.3d 948, 960 (9th Cir. 2016); N.Y. State Psychiatric Ass’n

v. UnitedHealth Grp., 798 F.3d 125, 134 (2d Cir. 2015); Stiso v. Int’l Steel Grp., 604 F. App’x

494, 497-501 (6th Cir. 2015).

       This is the backdrop against which Defendants seek dismissal of Plaintiff’s claim for

breach of fiduciary duty under Count II seeking equitable relief. Defendants rely on Varity and

more traditional notions of the interplay between § 502(a)(1)(B) and § 502(a)(3). Plaintiff argues

Armana and its progeny have changed the landscape for claimants seeking both recovery of

benefits due and equitable relief. But the question of whether Amara has changed the landscape is

not a question the Court needs to resolve. The Court concludes that—assuming the veracity of the

well-pleaded factual allegations in the Complaint—Plaintiff’s § 502(a)(1)(B) claim for recovery

of benefits may not provide Plaintiff an adequate remedy. Thus, the Supreme Court’s holding in




                                                    7
Varity and ERISA’s plain language dictate the permissibility of Plaintiff’s § 502(a)(3) claim for

alternative, equitable relief.

                2.      Inadequacy of § 502(a)(1)(B)

        Defendants do not dispute that, if § 502(a)(1)(B) does not provide an adequate remedy,

Plaintiff must be permitted to also pursue a § 502(a)(3) claim for equitable relief. See Doc. 12 at 5

(recognizing that § 502(a)(3) “operates where other portions of ERISA’s civil enforcement scheme

do not provide a remedy”). Rather, Defendants contend denial of benefits is Plaintiff’s only alleged

injury and, because relief for this injury is available under § 502(a)(1)(B), a § 502(a)(3) claim is

inappropriate. At this stage of the litigation, however, the Court cannot conclude that

§ 502(a)(1)(B) will provide Plaintiff an adequate remedy under the facts alleged.

        Plaintiff contends Defendant Committee mishandled the appeal of his claim for benefits.

Importantly, however, Plaintiff’s allegations are more than generalized allegations of mishandling.

Plaintiff specifically alleges that, in considering his appeal of the Board’s denial of total disability

benefits, Defendant Committee considered an improper and insufficient administrative record. The

administrative record was improper and insufficient, Plaintiff alleges, because it both included

erroneous evidence (the Concert Photograph) and failed to include relevant evidence (additional

photographs and other documentation submitted by Plaintiff).

        If these allegations are taken as true—which they must be for purposes of analyzing a Rule

12(b)(6) motion to dismiss—the reasonable inference is that the administrative record the Court

would consider in reviewing Plaintiff’s § 502(a)(1)(B) claim for benefits would include improper

evidence in at least one case and would lack relevant evidence (at least to some extent). Limited




                                                       8
to that record,3 the Court could conceivably conclude that the downgrade of Plaintiff’s benefits

from total to partial disability was not arbitrary and capricious. In such a case, § 502(a)(1)(B)

would not provide Plaintiff an adequate remedy. Plaintiff would need another avenue to get the

proper record before the Court. That avenue is Plaintiff’s § 502(a)(3) claim for breach of fiduciary

duty under Count II. See Faltermeier v. Aetna Life Ins. Co., 2015 WL 3440479, at *2-3 (D. Kan.

May 28, 2015) (permitting amendment of complaint to include § 502(a)(3) claim in addition to

§ 502(a)(1)(B) where relevant medical evidence was excluded from the administrative record).

Because Plaintiff’s § 502(a)(1)(B) claim may not, in fact, provide adequate relief, his § 502(a)(3)

claim is permissible and Defendants’ motion to dismiss is denied as to Count II of the Complaint.4

          B.        Statutory and Regulatory Noncompliance—Count III

          Defendants also seek dismissal of Count III—Plaintiff’s claim for statutory and regulatory

noncompliance. These claims center on Defendants’ claims-handling process (e.g., failure to

provide documents to Plaintiff as required, etc.). Plaintiff alleges these failures are violations of

ERISA’s statutory provisions and its accompanying regulations and, as a remedy, seeks de novo

review by the Court of his benefits claim, permitting the Court to consider evidence outside the

administrative record. Defendants seek dismissal of these claims arguing: (1) the regulatory

provision on which Plaintiff relies was not in effect when Plaintiff filed his claim with Defendant

Employer; (2) ERISA does not recognize claims for statutory or regulatory noncompliance;5 and



3
    The Tenth Circuit has clearly stated that “in reviewing a plan administrator’s decision . . . federal courts are limited
    to the administrative record.” Murphey v. Deloitte & Touche Grp. Ins. Plan, 619 F.3d 1151, 1157 (10th Cir. 2010).
4
    The Court leaves for another day the determination of what type of equitable relief is appropriate if, indeed, this is
    a case where equitable relief is ultimately granted.
5
    Defendants’ first and second grounds for dismissal of Count III are stated only in a footnote in Defendants’ opening
    brief and in a single sentence in Defendants’ reply. Doc. 12 at 2 n.3; Doc 18 at 16. Out of an abundance of caution,
    and for the sake of clarity as the parties proceed with discovery, the Court addresses these issues. But arguments
    presented in a perfunctory fashion in footnotes are not well-taken. See United States v. Hardman, 297 F.3d 1116,
    1131 (10th Cir. 2002) (en banc) (“Arguments raised in a perfunctory manner, such as in a footnote, are waived.”);


                                                                  9
(3) to the extent Count III is a § 502(a)(3) claim for equitable relief, it is duplicative of—and

therefore precluded by—Plaintiff’s claim for recovery of benefits under § 502(a)(1)(B). The Court

disagrees.

        There was a regulation applicable to claim handling when Plaintiff filed his claim for total

disability benefits with Defendant Employer, even if it was not the exact version Plaintiff

references in his Complaint. Defendants are, to some extent, correct. Certain subparagraphs of the

regulation Plaintiff cites in support of Count III do not apply to disability claims filed before 2018.

29 C.F.R. § 2560.503-1(p)(3) (2018). But that is not the only version of the regulation that has

ever existed. There was a prior version in effect in July 2016, which is when Plaintiff filed his

claim for total disability benefits. See 29 C.F.R. § 2560.503-1(p)(3) (eff. Jan. 2, 2002 to Jan. 18,

2017). And although the former and current versions of the regulation are not entirely identical,

certain subparagraphs that Plaintiff relies on remain unchanged. Moreover, the well-pleaded

factual allegations and Plaintiff’s citation to the regulation—regardless of the specific version

cited—support a reasonable inference of a claim for violation of other subparts of the properly-

applicable regulation.

        To the extent Defendants contend Claim III must be dismissed because ERISA does not

permit claims for “statutory or regulatory compliance” and the claim is otherwise an improper

§ 502(a)(3) claim for equitable relief, the Court sees no reason for dismissal on the instant record,

at this stage of the litigation. Subparagraph (l) of the regulation in effect at the time Plaintiff

submitted his claim specifically states:

                In the case of failure of a plan to establish or follow claims
                procedures consistent with the requirements of this section, a
                claimant . . . shall be entitled to pursue available remedies under


  Utahns for Better Transp. v. U.S. Dep’t of Treasury, 305 F.3d 1152, 1169 (10th Cir. 2002) (holding argument
  consisting of a single sentence was “waived for failure to brief”).



                                                         10
                section 502(a) of the Act on the basis that the plan has failed to
                provide a reasonable claims procedure that would yield a decision
                on the merits of the claim.

29 C.F.R. § 2560.503-1(p)(3) (eff. Jan. 2, 2002 to Jan. 18, 2017). As noted, Plaintiff has alleged

sufficient facts to support a reasonable inference that Defendants failed to provide a reasonable

claims procedure under the then-applicable regulations by, at a minimum, considering an improper

or incomplete record. The regulation contemplates that a claimant might seek relief for failure to

provide a reasonable claims process, as Plaintiff does here. Whether Plaintiff designates the claim

as one for “statutory and regulatory noncompliance” is of little consequence given the Court’s

conclusion, discussed supra at Part III.A.2., that Plaintiff has stated a cognizable claim for

equitable relief under § 502(a)(3). Defendants’ motion to dismiss Count III is, therefore, denied.

IV.     CONCLUSION

        Plaintiff’s claim for breach of fiduciary duty under Count II of the Complaint is not

duplicative of his claim under Count I for recovery of benefits. The well-pleaded allegations of the

Complaint support a reasonable inference that § 502(a)(1)(B) may not provide Plaintiff an

adequate remedy and he is entitled to seek equitable relief under § 502(a)(3). Similarly, under

Count III, Plaintiff has pled facts supporting a violation of the applicable regulations governing

claim handling and established his right to seek equitable relief sufficient to avoid dismissal at this

stage of the litigation.

        THE COURT THEREFORE ORDERS that Defendants’ Motion to Dismiss Counts II and

III of Plaintiff’s Complaint, Doc. 11, is DENIED.

        IT IS SO ORDERED.


 DATED: October 17, 2018                              /s/ Holly L. Teeter
                                                      HOLLY L. TEETER
                                                      UNITED STATES DISTRICT JUDGE



                                                      11
